Motion Granted; Petition for Writ of Mandamus                   Dismissed    and
Memorandum Opinion filed November 2, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00850-CV



    IN RE JLG INDUSTRIES, INC., AND OSHKOSH CORPORATION,
                            Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 94538-CV

                        MEMORANDUM OPINION

      On December 22, 2020, relators JLG Industries, Inc., and Oshkosh
Corporation filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code § 22.221; see also Tex. R. App. P. 52. On October 19, 2021, relators filed a
motion to dismiss their petition.   See Tex. R. App. P. 42.1.     The motion is
unopposed. Accordingly, we grant relators’ motion to dismiss.
      We dismiss relators’ petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Poissant.




                                         2